Title: To Thomas Jefferson from Aaron Vail, 28 [February] 1791
From: Vail, Aaron
To: Jefferson, Thomas



Sir
Philadelphia 28 March [i. e. Feb.] 1791 North Second Street No. 62

With an apology for intruding on your valuable time I beg leave to address you once more on a subject on which I have troubled you already several times.
I have sir, some time past determined on residing some years in France where I have found some commercial, and other connections that, to me are very flattering. The owner of the packets a very respectable merchant at St. Malo, and myself have entered into a copartnership to establish an American house at L’Orient under my direction with a capital sufficient to carry on a considerable commerce between that port and this country.
Under those circumstances I beg leave to submit to you a few hints on the utility of a Consul at that port and the preference that I flatter myself you will think me intitled, in Case you should think me quallified for the trust.
I have sir, at a considerable pains and expence introduced into most parts of Britany, and some parts of Normandy, the article of American flaxseed in which I have had to contend with the prejudices of the peasants and the jalousy of the dealers in that  article, but by persiverence have so far succeeded that we may in future find a market for five or six cargoes annually consequently furnish voyages for so many American vessels. I have likewise made myself acquainted with the port, dockyards, and magazines of Brest, where with attention and perseverance we may find a market for large quantities of our ship timber Masts and other lumber, and sometimes provisions. In short, we may vend the above articles, rice tobacco, iron and naval stores, in the various ports in that province and its neighbourhood to which we intend to pay great attention and wherein I hope I shall have it in my power to render a service to my country as well as render the trade profitable to myself. There are many other commercial advantages that might be forwarded by the residence of an industrious merchant in that part of the country, but should I be fortunate enough to enjoy the confidence of the executive so as to have the appointment of Consul at L’Orient I flatter myself that I should have it in my power to render services to my country for which I feel a patriotic zeal, as that place has in its district many places to which American vessels will resort, and moreover L’Orient being the seat of the packets and no Consul appointed that will probably be a constant resident between Bordeaux and Havre de Grace I hope sir that I shall be so fortunate as to find those observations correspond with your opinion in which case I beg the favour of you to propose me for that place to the executive, and I hope by my future conduct you will be convinced that your confidence has not been misplaced.
I have sir mentioned to several Senators of my acquaintance my intention of addressing you on this subject who approve of my plan and promise me their friendship.
I have sir one object wherein I promise myself a material advantage in receiving this appointment before my return to france, which I would relate to you in confidence in case I should be honoured with a personnal interview, and I should almost promise myself your friendship.—I have the honour to be Sir Your Most Obedt Humble Servt,

Aaron Vail

